Galdwell, J.
—The defendant filed several exceptions to the indictment, which were never called to the attention of the court. A trial and conviction were had, and judgment entered, from which this appeal was taken. . The failure of the defendant to ask the ruling of the court below on his exceptions is equivalent to a waiver: (State v. Thompson, 18 Tex., 528; Chambers v. Miller, 9 Tex., 236.)
No question can arise on the merits,, because there is no statement of facts. (Henderson v. Trimble, 8 Tex., 174; Sublett v. Kerr, 12 Tex., 370.)
Dismissed.